December 20, 2018

Via ECF

The Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     United States v. Veliu, et al.
        Case No.: 17-cr-00404 (KAM)

Dear Judge Matsumoto:

        We represent defendant Martin Shkreli in the above matter. Mr. Shkreli was initially
arraigned on June 29, 2017 and released pursuant to a $200,000 bond signed by two approved
suretors and secured by Mr. Shkreli 's home. His travel is restricted to New York City and the
Southern District of New York. Mr. Shkreli surrendered his passport to U.S. pretrial services.
Mr. Shkreli pleaded guilty to a currency reporting violation pursuant to 31 U.S.C. § 5324(b)(1)
and is scheduled to be sentenced on February 26, 2018.

         Mr. Shkreli respectfully requests permission to travel to Florida on two upcoming
occasions: 1) from January 3 to January 8, 2019 to take his son, who is applying to colleges,
to visit Florida Gulf Coast University and participate in a soccer camp at the school as a tryout;
and 2) from January 23 to January 28, 2019 to take a vacation with his wife. On both
occasions, Mr. Shkreli would be staying at his home in Bonita Springs, Florida. If this request is
granted, Mr. Shkreli will provide his travel details to his pre-trial services officer in advance and
Mr. Shkreli will be reachable on his cellular phone while out of the district.

        AUSA Michael Keilty has no objection to Mr. Shkreli's travel requests.

        Thank you for your attention to this matter.

Respectfully submitted,

s/ Brian Waller

Brian D. Waller


Brian.Waller@ThompsonHine.com Fax: 212-344-6101 Tel: 212-908-3932                          4823-3775-7828.1
The Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
October 31, 2018
Page 2

cc: AUSA Michael Keilty
